Reasons for Allowance
None of the prior art of record teaches alone or in combination the limitation of:	
Claim 1, “a timing control circuit configured to change a start timing of the pre-charge period in accordance with the polarity of the first image signal and to have the start timing of the pre- charge period when the polarity of the first image signal is positive to be different from the start timing of the pre-charge period when the polarity of the first image signal is negative.”

Claims 2-4, 6 and 9 are dependent upon claim 1 and is allowed for the reason set forth above in claim 1.  

Claims 5, 7 and 8 are similar to claim 1 and is thus allowed for the reason set forth above in claim 1.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573.  The examiner can normally be reached on Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LONG D PHAM/Primary Examiner, Art Unit 2691